Name: Commission Regulation (EC) No 1357/2004 of 27 July 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  tariff policy;  plant product
 Date Published: nan

 28.7.2004 EN Official Journal of the European Union L 252/1 COMMISSION REGULATION (EC) No 1357/2004 of 27 July 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 28 July 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 27 July 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 62,9 999 62,9 0707 00 05 052 83,5 092 101,8 999 92,7 0709 90 70 052 80,3 999 80,3 0805 50 10 382 64,7 388 56,6 508 39,2 512 41,3 524 64,0 528 53,1 999 53,2 0806 10 10 052 148,4 204 92,6 220 117,9 616 105,2 624 122,3 800 99,3 999 114,3 0808 10 20, 0808 10 50, 0808 10 90 388 90,6 400 104,4 404 128,5 508 71,5 512 86,3 524 56,0 528 78,4 720 75,2 804 89,3 999 86,7 0808 20 50 052 134,0 388 97,5 512 88,2 999 106,6 0809 10 00 052 180,4 094 61,8 999 121,1 0809 20 95 052 290,6 400 293,6 404 322,5 616 183,0 999 272,4 0809 30 10, 0809 30 90 052 158,7 999 158,7 0809 40 05 093 60,1 512 91,6 624 179,3 999 110,3 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.